             Case 6:21-bk-00002-KSJ         Doc 36     Filed 06/24/21   Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 IN RE:                                                       CASE NO.: 6:21-bk-00002-KSJ
                                                              CHAPTER 7
 Merna D Denton,
    Debtor.
 ________________________________________/


   LIMITED RESPONSE TO CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A
     SHORT SALE OF REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m),
(II) SURCHARGE AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE,
                        AND (III ) OTHER RELIEF

       COMES NOW, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage
Loan Asset-Backed Certificates, Series 2007-CB1("Secured Creditor”), by and through
undersigned counsel, hereby files its Limited Response to Chapter 7 Trustee’s Motion To (I)
Approve A Short Sale Of Real Property Free And Clear Of Liens, Claims, Encumbrances, And
Interests Pursuant To 11 U.S.C. § 363(B), (F), And (M), (II) Surcharge Agreement Between
Secured Lender And The Estate, And (III ) Other Relief (“Motion”) (DE# 34) and, in support
thereof, states as follows:
   1. Secured Creditor holds a first lien on the subject property located at 342 CHINOOK CIR
       LAKE MARY, FL 32746 (the “Property”).
   2. On June 22, 2021, Merna D Denton (“Debtor”) filed a Chapter 7 Trustee’s Motion To (I)
       Approve A Short Sale Of Real Property Free And Clear Of Liens, Claims, Encumbrances,
       And Interests Pursuant To 11 U.S.C. § 363(B), (F), And (M), (II) Surcharge Agreement
       Between Secured Lender And The Estate, And (III ) Other Relief for $443,500.00.
   3. Secured Creditor has approved a short sale with a purchase price of $443,500.00 and
       proceed to meet or exceed $379,447.25. Secured Creditor will provide an updated payoff
       at or near the scheduled closing of the sale.
   4. Secured Creditor does not object to the Debtor’s Motion to the extent that any sale is
       subject to Secured Creditor’s lien and/or short sale approval and that Secured Creditor’s


                                                                                         Page 1
               Case 6:21-bk-00002-KSJ         Doc 36     Filed 06/24/21      Page 2 of 3




          lien will be paid in full at the closing of said sale based upon an up to date payoff quote
          and/or short sale approval.
   5.     Secured Creditor is filing its Response in an abundance of caution, as Secured Creditor
          wants it to be clear that it should not be compelled to participate in a sale of the property
          absent payment in full of Secured Creditor’s mortgage lien on the real property without
          being given the right to credit bid pursuant to 11 U.S.C. § 363(k).
   6. Furthermore, Secured Creditor requests that failure to complete any sale prior to July 26,
          2021 will result in any Order authorizing the sale to be deemed moot.
   7. Secured Creditor reserves the right to supplement this response at or prior to any hearing
          on this matter.
          WHEREFORE, Secured Creditor respectfully requests entry of an order in compliance
with the above conditions and for such other and further relief as the Court deems just and
proper.
                                                     Robertson, Anschutz, Schneid, Crane &
                                                     Partners, PLLC.
                                                     Authorized Agent for Secured Creditor
                                                     6409 Congress Ave., Suite 100
                                                     Boca Raton, FL 33487
                                                     Telephone: 561-241-6901
                                                     Facsimile: 561-997-6909
                                                     By: /s/Christopher P. Salamone
                                                     Christopher P. Salamone
                                                     Florida Bar Number 75951
                                                     Email: csalamone@raslg.com




                                                                                               Page 2
            Case 6:21-bk-00002-KSJ        Doc 36    Filed 06/24/21    Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 24, 2021, I caused to be electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and caused to be served a true

and correct copy via CM/ECF or United States Mail to the following parties:

Merna D Denton
6340 Windsor Lake Circle
Sanford, FL 32773

Marie F Benjamin
Marie F. Benjamin, Attorney at Law
Post Office Box 901
Sanford, FL 32772

Lori Patton
Law Office of Lori Patton, PA
PO Box 520547
Longwood, FL 32752

United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801

                                                Robertson, Anschutz, Schneid, Crane &
                                                Partners, PLLC.
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/Christopher P. Salamone
                                                Christopher P. Salamone
                                                Florida Bar Number 75951
                                                Email: csalamone@raslg.com




                                                                                        Page 3
